Citation Nr: 1807067	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, not otherwise specified (NOS), or unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which held that new and material evidence had not been received to reopen a claim for service connection for PTSD.  A July 2014 Board decision reopened the claim and remanded it for additional development.  A March 2015 Board decision denied service connection for an acquired psychiatric disorder, to include PTSD or anxiety disorder, NOS.

The Veteran appealed the 2015 denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (Joint Motion), in December 2015, the Court vacated and remanded the matter for compliance with the Joint Motion. 

In February 2016, the Board remanded the claim for additional development.  In March 2017, the Board denied the Veteran's claim.  The Veteran appealed the 2017 decision to the Court and, pursuant to a Joint Motion, in September 2017, the Court vacated and remanded the matter for compliance with the Joint Motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the September 2017 Joint Motion found that a claim for secondary service connection has been raised in this case.  The Veteran is service-connected for non-Hodgkin's lymphoma, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and tinnitus.  The Joint Motion points to the November 2016 VA examination stating that the Veteran's neuropathy and diabetes were 'medical diagnoses relevant to the understanding and management of the mental health disorder,' and directed further development with regard to this secondary theory of entitlement to service connection.

The RO should send the Veteran appropriate notice with regard to a secondary service connection claim, and conduct any necessary development.  Then, the RO should schedule the Veteran for a VA examination to determine whether his service-connected medical conditions have caused or aggravated his psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice as to the elements of a secondary service connection claim.  Develop the secondary service connection claim as necessary.

2.  After completing directive #1, schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's psychiatric disorder.  Based on the examination and review of the record, the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's psychiatric disorder is caused by or aggravated by the Veteran's already service-connected non-Hodgkin's lymphoma, diabetes mellitus, peripheral neuropathy of the lower extremities, and tinnitus.  The examiner should review the August 2014 VA examination documenting the Veteran's report that his chemotherapy had affected his mental health.

The examiner is informed that aggravation here is defined as any increase in disability.   If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.
3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




